DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3, 8, and 10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse on 05/26/2020 for claims 8 and 10. Claim 3 was constructively elected by original presentation as detailed in the previous Office action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-6, 9, 11-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lofftus (US 2015/0234098) in view of Richards (US 2004/0170800).
Lofftus teaches a method of making a light blocking article, the method comprising providing an opacifying element comprising a substrate and an opacifying layer, the opacifying layer comprising: (a) 40 to 90 weight % porous particles which include a continuous polymeric phase and discrete pores having a mode particle size of 2 to 50 μm and a porosity of 5 to 70 volume %, (b) 10 to 60 weight % of a matrix polymer (i.e. binder), wherein the amounts are based on dry weight of the opacifying layer (See [0015]-[0021]; [0025]-[0026]; [0034]; [0065]-[0084]; [0105]; [0115]-[0130]). Lofftus teaches that the substrate can comprise polyester, cellulosic materials, glass, polyolefins, polyvinyl choloride, and other materials that meet the new limitation requiring said materials (See [0117]). Regarding the limitation 
Lofftus does not expressly disclose providing a fabric having a face side and a back side and laminating the opacifying element to the back side of the fabric to provide the opacifying article.
Richards teaches a method of making a blackout drapery fabric (10), the method comprising forming an opacifying element by bonding a blackout film (12) and a layer of acrylic latex (18) and laminating the opacifying element to a fabric (24) to form the blackout drapery fabric (See Figures; [0035]-[0045]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to laminate the light blocking article of Lofftus to a fabric layer. The rationale to do so would have been the motivation provided by the teaching of Richards that a fabric layer can be printed or decorated to provide an aesthetic appearance (See [0021]; [0045]). 
Regarding claim 2, in the proposed combination an outer surface of the opacifying layer would be laminated to a back side of the fabric as claimed as shown in Fig. 1 of Richards.
Regarding claim 5, Richards teaches than an adhesive may be used to laminate the blackout film and the fabric (See [0045]).
Regarding claim 6, Richards teaches that the adhesive is plastisol (See [0045]), which is a heat seal adhesive as claimed.
Regarding claim 9, examiner is taking official notice that it is well-known and conventional in the prior art to treat fabrics for water-repellency and stain resistance such that such a treatment would have been immediately obvious to one of ordinary skill in the art at the time of filing. Such treatments are 
Regarding claim 11, Lofftus teaches that the layers of the light blocking article may include various additives such as antimicrobials and flame retardants (See [0126]).
Regarding claim 12, Lofftus teaches that the opacifying element can have a dry thickness of at least 100 μm (See [0130]).
Regarding claims 13 and 14, Lofftus teaches that the substrate may include polymeric films, cellulosic materials, polyesters, and other materials that meet the claims (See [0117]-[0118]).
Regarding claim 15, Lofftus teaches porous particles with a mode particle size of 3 to 20 μm (See [0069]). 
Regarding claim 16, Lofftus teaches an opacifying colorant in amounts of at least 0.001 weight % (See [0084]) which are capable of absorbing electromagnetic radiation in the visible range of 380 to 780 nm (See [0082]).
Regarding claim 17, the opacifying colorant of Lofftus is carbon black or a neutral black pigment or dye (See [0083]).
Regarding claim 18, Lofftus teaches that the layers of the opacifying layer may include tinting colorants (See [0053]; [0087]).
Regarding claim 19, Lofftus teaches an opacifying layer with 40 to 90 weight % porous particles and 10 to 60 weight % of a binder, as detailed above. These ranges contain many values which satisfy the instantly claimed ratios. For example, a layer with 40% porous particles and 60% binder has a ratio of 2:3, and a layer with 90% porous particles and 10% binder has a ratio of 9:1 as claimed.
Regarding claim 21, Lofftus teaches that the porous particles and matrix polymer may be present in an aqueous dispersion which is then dried to form the opacifying element (See [0026]; [0123]). Regarding the amounts of porous particles and matrix polymer in the aqueous dispersion may .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lofftus (US 2015/0234098) in view of Richards (US 2004/0170800) as applied to claim 1 above, and further in view of Brick (US 2016/0355660).
Lofftus and Richards combine to teach a method of making a light blocking article, wherein an opacifying layer is present on one surface of a substrate as detailed above.
Lofftus and Richards do not expressly disclose disposing a second opacifying layer on a second surface of the substrate.
Brick teaches a method of making opacifying elements (See Abstract), the method comprising applying an opacifying layer to one or both planar surfaces of a substrate (See [0113]).
It would have been obvious to one of ordinary skill in the art at the time of filing to apply a second opacifying layer to the substrate of Lofftus, as taught by Brick. Brick teaches that application of opacifying layers to a single surface or to both planar surfaces are recognized in the prior art as being suitable for the production of opacifying elements (See [0113]). Therefore the use of either arrangement in the method of Lofftus and Richards would have been obvious.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lofftus (US 2015/0234098) in view of Richards (US 2004/0170800) as applied to claim 1 above, and further in view of Leaderman (US 5,741,582).
Lofftus and Richards combine to teach a method of making a light blocking article, as detailed above. The combination of Lofftus and Richards includes an opacifying element laminated to a fabric with adhesive.

Leaderman teaches a method of making blackout drapery lining with dual fabric surfaces, the method comprising laminating a fabric layer (16) with an adhesive (14), wherein the adhesive also acts as an opacifying element (See Figures; col. 1, line 28 to col. 4, line 38). 
It would have been obvious to one of ordinary skill in the art at the time of filing to laminate the opacifying element of Lofftus and the fabric of Richards by using the opacifying layer of Lofftus as an adhesive because Leaderman teaches that such a technique was recognized in the prior art as being suitable for adhesively bonding opacifying layers to fabrics.

Response to Arguments
Applicant’s arguments, filed 03/31/2021, with respect to the rejection of claim 21 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  This rejection has been withdrawn. 
Applicant’s additional arguments have been fully considered but are not persuasive. Applicant argues against the combination of Lofftus and Richards, stating that because the Richards reference utilizes a latex foam opacifying element, the combination would also include such an element. This is a mischaracterization of the proposed combination. Lofftus, not Richards, teaches the instantly claimed opacifying element without a latex foam or metallized layer, as detailed above. The Richards reference is used only to show that it was known in the prior art to apply opacifying layers to fabric layers for aesthetic purposes. Therefore it would have been obvious to apply the opacifying element of Lofftus to a fabric layer for aesthetic purposes. In this proposed combination, the latex layer of Richards is not present. Therefore the use of latex and or metallized layers in the opacifying layer of Richards is irrelevant to the rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARSON GROSS/               Primary Examiner, Art Unit 1746